Title: To James Madison from Edward Jones, 2 January 1802
From: Jones, Edward
To: Madison, James


					
						Sir
						Port de la Liberte Jany. 2d. 1802.
					
					I arrived here a few days since, and have the Honor to enclose you the following documents
					No. 1.  Embargo.
					 2  Sending away Genl. Lacrosse.
					3 Address  of the Americans
					4 Letter to the first Consul
					5 Answer to Genl. Lacrosse.
					Those papers all relate to the late Change of Administration in this Island.  At present everything is perfectly quiet, and the greatest Safety of Property prevails throughout the Colony.  With the Utmost Consideration I have the Honor to be, very respectfully, Sir Your Mo Obt. & Very Hble Sert.
					
						Edwd: Jones
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
